Citation Nr: 0207289	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  99-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher rating for paroxysmal march 
hemoglobinuria, initially assigned a zero percent evaluation, 
effective from October 1993.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 3 to July 20, 1971.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1994 RO rating decision that denied service 
connection for paroxysmal march hemoglobinuria.  In November 
1996, the Board remanded that issue to the RO for additional 
development.

A December 1998 RO rating decision granted service connection 
for paroxysmal march hemoglobinuria and assigned a 
zero percent evaluation, effective from October 1993.  The 
veteran appealed for a higher rating.  In September 2000, the 
Board remanded the case to the RO for additional development.

The issue now for appellate consideration is listed on the 
first page of this decision.


FINDING OF FACT

The paroxysmal march hemoglobinuria has been manifested 
primarily by occasional episodes of blood in the urine since 
October 1993 and hypertension that does not require 
continuous use of medication; constant albumin or recurring 
albumin with hyaline and granular casts or red blood cells, 
or, transient or slight edema or hypertension at least 
10 percent disabling under diagnostic code 7101 has not been 
found from October 1993.


CONCLUSION OF LAW

The criteria for a rating in excess of zero percent for 
paroxysmal march hemoglobinuria with hypertension at any time 
from October 1993 are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.104, Code 7101, effective prior to 
and as of January 12, 1998; 4.115a, Code 7502, effective 
prior to February 17, 1994; 4.115a, 4.115b, Code 7536, 
effective as of February 17, 1994.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for paroxysmal 
march hemoglobinuria, and that the requirements of the VCAA 
have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the paroxysmal march 
hemoglobinuria.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is essentially no identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  The 
Board remanded the case to the RO in September 2000 in order 
to have the veteran undergo a VA genitourinary (GU) 
examination and to obtain various information from the 
examiner.  The RO was instructed to make the veteran's claims 
folder available to the examiner for review.  A review of the 
record shows that the requested VA GU examination was 
conducted and information provided by the examiner, but the 
veteran's claims folder was not reviewed by the examiner.  
The report of the examiner indicates that he was familiar 
with the relevant information in the veteran's case and that 
he found no significant manifestations of paroxysmal march 
hemoglobinuria.  Under the circumstances, the Board finds 
that the report of the veteran's VA GU examination and the 
veteran's claims folder does not need to be returned to the 
examiner for the preparation of an addendum to that report.  
In an April 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim, and offered to 
assist him in obtaining any relevant evidence.

In view of the above, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the him in the development of his 
claim as required by the VCAA or to give the representative 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).


A.  Factual Background

The veteran had active service from May 3 to July 20, 1971.

Service medical records reveal that a medical board in July 
1971 found the veteran not physically qualified for continued 
military service.  The diagnosis was paroxysmal march 
hemoglobinuria.

VA and private medical reports show that the veteran was 
treated and evaluated for paroxysmal march hemoglobinuria 
from the early 1970's until 2001.  The more salient medical 
reports are discussed below.

A private medical report reveals that the veteran underwent 
physical examination in August 1992.  A urinalysis was 
positive for blood.  No significant conditions were found.  
An addendum dated in September 1992 to the report of that 
notes that urinalysis in September 1992 was completely 
negative.  It was noted that the veteran gave a history of 
episodes in the past where he had hematuria, and that he had 
had work-ups without any significant findings.

The veteran testified at a hearing in April 1995.  His 
testimony was to the effect that he occasionally had blood in 
his urine related to his paroxysmal march hemoglobinuria.

The veteran underwent a VA medical examination in March 1997 
in order to determine the nature and extent of any 
hematologic disorder.  He gave a history of a supervisor 
jumping on his back in service that caused a blood disorder 
manifested by blood in his urine.  He stated that after his 
discharge he had approximately 2-3 episodes of blood in his 
urine that lasted over a period of 2 years that gradually 
decreased in frequency.  Since that time he gave a history of 
problems with microscopic hematuria.  He complained of 
discomfort in his left kidney.  No significant abnormalities 
were found on examination and he was recommended for further 
studies.

A VA report shows that the veteran underwent intravenous 
pyelogram in June 1997.  The impression was normal 
intravenous pyelogram.

The veteran underwent a VA GU examination in July 1997.  A 
history of paroxysmal march hemoglobinuria in the early 
1970's was noted.  He reported no further episodes of gross 
hematuria, but on urinalysis he had been found to have 
microscopic blood.  No abnormalities were found.  A dip stick 
urinalysis revealed trace blood, but was otherwise 
unremarkable.  The examiner suspected intermittent 
microscopic hematuria.  

The examiner who conducted the above-noted March 1997 VA 
examination was asked to evaluate the veteran for paroxysmal 
march hemoglobinuria.  In an addendum dated in October 1997, 
she noted that various studies were done in March and June 
1997 that were normal, but urinalysis continued to show one 
plus blood in his urine with 3 to 4 red blood cells per high-
power field.  Based on the current evidence, the examiner 
could not make the diagnosis of paroxysmal march 
hemoglobinuria.

In another addendum dated later in October 1997, the examiner 
who conducted the March 1997 VA examination noted that she 
had again reviewed the evidence of record, including the 
report of the veteran's VA GU examination in July 1997.  She 
concluded that the veteran had paroxysmal march 
hemoglobinuria.  She noted that patients with that disorder 
were more susceptible to developing hemoglobinuria after 
strenuous exercise that involved forceful contact of the body 
with a hard surface.  The disorder was more common in men and 
usually precipitated by prolonged marches or competitive 
running.  It was characterized by the presence of red or dark 
urine and vague abdominal or back pain.  It was noted that 
attacks of paroxysmal march hemoglobinuria were limited and 
not characterized by any type of significant anemia.

The veteran underwent a VA GU examination in November 2001 
pursuant to the September 2000 Board remand in order to 
determine the nature and extent of his paroxysmal march 
hemoglobinuria and to obtain information as to the severity 
of that condition from the examiner.  The veteran gave a 
history of hypertension and that he occasionally treated this 
condition with valsartan.  His blood pressure was 134/86.  No 
significant abnormalities were found on examination.  
Laboratory revealed no significant abnormalities.  A 
urinalysis revealed no trace blood and no protein.  
Microscopic examination revealed one to three red blood cells 
per high powered field with no other formed elements seen, 
specifically no casts were observed.  The examiner noted that 
the veteran had a history of microscopic hematuria, but found 
that the veteran had no evidence of active renal disease, no 
evidence of significant proteinuria, and normal renal 
function.  The examiner concluded that the veteran's 
diagnosis of "marked" (sic) hemoglobinuria was not 
substantiated and that the more appropriate diagnosis was 
traumatic hemoglobinuria.  The examiner noted that the 
veteran had hypertension that "it is not inconceivable" may 
be due to his trauma in service.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The evidence indicates that the veteran's paroxysmal march 
hemoglobinuria is primarily a renal dysfunction.  Under the 
circumstances, that condition will be evaluated as 
glomerulonephritis (rated as renal dysfunction) as of 
February 17, 1994, and as nephritis prior to that date 
because his symptoms are closely related to those conditions.  
38 C.F.R. § 4.20 (2001).

A 10 percent evaluation is warranted for mild chronic 
nephritis with albumin and casts with a history of acute 
nephritis or associated mild hypertension.  A 30 percent 
evaluation requires moderate nephritis with constant or 
recurring albumin, with hyaline and granular casts or red 
blood cells, and transient or slight edema or hypertension 
with diastolic pressure of 100 or more.  38 C.F.R. § 4.115a, 
Code 7502, effective prior to February 17, 1994.

The regulations for the evaluations of disabilities of the GU 
system were amended and revised, effective February 17, 1994.  
59 Fed. Reg. 2523-2529 (Jan. 18, 1994).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas, 1 Vet. App. 308.  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.

Glomerulonephritis is rated as renal dysfunction.  A 
noncompensable evaluation is warranted for renal dysfunction 
with albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101.  A 
30 percent rating is warranted for renal dysfunction with 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  38 C.F.R. §§ 4.115a, 4.115b, Code 7536, effective 
as of February 17, 1994.

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more.  A minimum 
10 percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  38 C.F.R. § 4.104, Code 7101, effective prior to 
January 12, 1998.

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, effective January 12, 
1998.  62 Fed. Reg. 65207-65224 (Dec. 11, 1997).   The Board 
will consider the criteria that is to the advantage of the 
veteran in the evaluation of his paroxysmal march 
hemoglobinuria.

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) warrants a 60 percent rating when the 
diastolic pressure is predominantly 130 or more.  A 
40 percent rating is warranted when the diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when the diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  A 10 percent 
rating is warranted when the diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; there is a history of 
diastolic pressure predominantly 100 or more and the 
individual requires continuous medication for control.  
38 C.F.R. § 4.104, Code 7101, effective as of January 12, 
1998.

A longitudinal review of the evidence reveals that the 
veteran's paroxysmal march hemoglobinuria is manifested 
primarily by occasional blood in his urine.  In November 
2001, the veteran underwent a VA GU examination pursuant to a 
Board remand in order to determine the nature and extent of 
his paroxysmal march hemoglobinuria and to obtain information 
as to the severity of that condition from the examiner.  The 
report of that examination indicates that the veteran was 
found to have one to 3 red blood cells per high-powered field 
in his urine on microscopic examination and no other 
significant GU manifestations.  The examiner also noted that 
the veteran had hypertension that he occasionally treated 
with medication.  His blood pressure was 134/86, and the 
evidence does not reveal the presence of diastolic pressure 
that is predominantly 100 or more, or systolic pressure that 
is predominantly 160 or more.  Nor does the evidence show 
that he requires the use of continuous medication to control 
the hypertension.

The evidence is in equipoise on the question as to whether or 
not the veteran's hypertension is ratable as a symptom of the 
paroxysmal march hemoglobinuria.  In this event, the matter 
is resolved in favor of the veteran with the application of 
the benefit-of-doubt doctrine.  38 U.S.C.A. § 5107.

After consideration of all the evidence, the Board finds that 
it does not show constant albumin or recurring albumin with 
hyaline and granular casts or red blood cells, or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101, effective prior to or as of 
January 12, 1998, at any time from October 1993 in order to 
support the assignment of a 30 percent evaluation for the 
paroxysmal march hemoglobinuria under diagnostic code 7502, 
effective prior to February 17, 1994, or under diagnostic 
code 7536, effective as of that date.  As the evidence does 
not support the assignment of at least 10 percent evaluation 
for the veteran's hypertension under diagnostic code 7101 or 
a rating higher than zero percent for the paroxysmal march 
hemoglobinuria under the diagnostic codes applicable for 
renal diseases at any time from October 1993, a higher rating 
is not warranted for the veteran's paroxysmal march 
hemoglobinuria with hypertension.  The preponderance of the 
evidence is against the claim for a rating in excess of 
zero percent for paroxysmal march hemoglobinuria with 
hypertension at any time from October 1993, and the claim is 
denied.

The preponderance of the evidence is against the claim 
considered in this appeal except where otherwise indicated.  
Hence, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

A rating higher than zero percent for paroxysmal march 
hemoglobinuria with hypertension at any time from October 
1993 is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

